Citation Nr: 0909132	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-concussion 
headaches, claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from December 1940 to 
November 1946, including honorable combat service during 
World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appeal was previously before the Board in 
June 2008 and several issues were remanded for additional 
development of the medical record.  In a September 2008 
rating decision, service connection was granted for right 
shoulder degenerative joint disease (claimed as right arm and 
right shoulder injury).  As such, the only issue remaining on 
appeal is as set forth above.

The Veteran appeared and testified before the Board in March 
2008.  A transcript of that hearing is of record.  The 
Veteran's appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has experienced headaches and disorientation 
since an in-service head injury that occurred during combat.


CONCLUSION OF LAW

Post-concussion headaches were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice may be corrected by the RO 
following the Board's decision.

The Veteran avers that he was hit or blown off the flight 
deck by an incoming aircraft during combat, that he was 
probably unconscious for only minutes and that he returned to 
his combat station when he awoke.  He testified before the 
Board that he went on sick call the following day, had a 
spinal tap and was told there was nothing wrong.  The Veteran 
relates, however, that he has experienced headaches and 
periods of disorientation since that time. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a Veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service 
connection).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records clearly show that he 
reported a history of being hit in the right temporal region 
of his head prior to service.  A slight depression of the 
bone was noted upon entrance examination in December 1940.  
In October 1944, subsequent to the alleged in-service head 
injury, the Veteran sought treatment for mild vertigo and 
only related a history of being struck in the head prior to 
service.  He again sought treatment in March 1945 for 
dizziness since a pre-service head injury.  A lumbar puncture 
was reported as negative and the Veteran was diagnosed as 
having vertigo that existed prior to service.

In the Veteran's original application for VA benefits in 
January 1984, he reported having a spinal tap due to 
dizziness in 1943.  In February 1984, he related that he had 
been knocked out during service and awoke with ringing in his 
ears.  In June 1984, the Veteran reported that he had been 
checked for a head injury during service because he had 
ringing in his ears and could not walk straight after being 
knocked out.  In April 2004, the Veteran submitted his 
current claim with an article regarding new medical knowledge 
regarding traumatic brain injuries and asserted that he has 
had periods of disorientation and headaches since an in-
service head injury.

The Veteran underwent VA neurologic examination in September 
2004 and related experiencing a head injury during combat 
service.  There is no evidence of the Veteran having related 
his history of a pre-service head injury and the examiner did 
not have the Veteran's claims folder for review.  The 
examiner diagnosed post-concussion headaches and opined that 
they were at least as likely as not related to an in-service 
head injury.

In its June 2008 remand, the Board resolved all doubt in 
favor of the Veteran and found that he had experienced a 
minor head injury during service while serving in combat.  It 
then remanded the matter for additional examination.  That 
examination was held in August 2008 and the examiner 
determined that there was not enough information contained in 
the claims folder to render an opinion regarding the etiology 
of the Veteran's current complaints without resorting to 
speculation.

The Board finds that the Veteran is competent to testify as 
to symptoms such as headaches which are non-medical in 
nature, but he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  He 
is also competent to report that he has experienced headaches 
and periods of disorientation since an in-service head 
injury.  There is no medical evidence to either support or 
contradict the Veteran's assertions that he has experienced 
headaches on most mornings as he has not sought treatment.

Although there is some discrepancy in the record as to 
whether the Veteran has experienced headaches since a pre-
service head injury as opposed to an in-service head injury, 
there is medical evidence supporting the Veteran's contention 
that current headaches are due to in-service injury.  The 
Board notes that its attempt to clarify the issue of etiology 
was unsuccessful due to a deficient VA examination report 
that should have been returned to the clinician for 
clarification.  The Board finds, however, that this 
examination report did confirm the existence of the claimed 
disability.  Further, because the Veteran was accepted into 
service without having been found to have a pre-service 
disability, he is entitled to the presumption of having 
entered service in sound condition.  Accordingly, and taking 
into consideration the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation pursuant to 38 C.F.R. § 3.102, the Board will 
resolve all doubt in favor of the Veteran and accept the 
evidence as showing a continuity of symptomatology since the 
in-service combat injury.  Consequently, service connection 
for post-concussion headaches is granted.


ORDER

Service connection for post-concussion headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


